Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
This action is in response to papers filed February 16, 2021. Claims 24-30 are currently pending. Claims 24 and 27 have been amended by Applicants’ amendment filed on February 16, 2021. No claims were canceled or newly added.
The terminal disclaimers filed on February 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of U.S. Patent 10,105,453 and U.S. Patent 9,434,928 have been reviewed and are accepted.  The terminal disclaimer have been recorded.
Therefore, claims 24-30 are currently under examination to which the following grounds of rejection are applicable.
Response to arguments
Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
Drawings
Applicant’s amendment of February 16, 2021 to the drawings (Figure 4) has been received.  This corrects the deficiencies noted in the previous Office action.
Double Patenting 
In view of Applicants’ terminal disclaimer over U.S. Patent 10,105,453 and U.S. Patent 9,434,928, the rejection of claims 24-30 as being unpatentable over claim 1  of U.S. Patent 10,105,453 and claims 1-7  of U.S. Patent 9,434,928 under the judicially created doctrine of obviousness-type double patenting, has been withdrawn.  

Claim Rejections - 35 USC § 112- First paragraph- New Matter
In view of Applicants’ amendment of claim 24, the rejection of claims 24-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn. 
Applicants’ arguments are moot in view of the withdrawn rejection. 
New Grounds of Rejection

Claim Objection
The acronyms “AAVrh.74” in claim 24  is  not defined. It is not clear what the acronyms stand for. To avoid any ambiguity, uncommon abbreviations should be fully defined on their first occurrence in each claim, unless they have been defined in a claim upon which the claim containing the abbreviation depends.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Claims 24-30 are newly rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new rejection necessitated by amendment of the claims in the response filed 2/26/2021.

	Claims 24-30 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for methods of improving muscle function in a patient afflicted with limb girdle muscular dystrophy type 2D (LGMD 2D) comprising perfusing the vasculature of a limb with encapsidated AAV comprising the AAVrh.74 capsid of SEQ ID NO: 2, 
	does not reasonably provide enablement for: (i)  other undefined AAVrh.74 capsid or variants thereof, and (ii) any mode of administration. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. This is a new rejection necessitated by amendment of the claims in the response filed 2/26/2021.
While the written description and enablement requirements are separate and generally separable requirements, the instant application fails to meet either requirement for essentially the same reasons, as set forth below.
Applicants claim methods of improving muscle function in a patient afflicted with limb girdle muscular dystrophy type 2D (LGMD 2D) by administering to a patient in need thereof an encapsidated AAV rh.74 whose genome comprises the polynucleotide of SEQ ID NO: 3 encoding an alpha-sarcoglycan under the transcriptional control of a promoter, said cassette flanked by one or more AAV inverted terminal repeats. Applicants disclose a single encapsidated AAV comprising the AAVrh.74 capsid having the amino acid of SEQ ID NO: 2 (paragraph [0055] of the published application). The claims  read on a broad genus of AAV rh.74 amino 
 The written description requirement for a genus may be satisfied by sufficient description of a representative number of species by actual reduction to practice or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between structure and function, or by a combination of such identifying characteristics, sufficient to show that applicant was in possession of the claimed invention. The court and the Board have repeatedly held (Amgen Inc. v. Chugai Pharmaceutical Co. Ltd.,18 USPQ2d 1016 (CA FC, 1991); Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993); Fiddes v. Baird, 30 USPQ2d 1481 (BPAI 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)) that an adequate written description of a nucleic acid requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it, irrespective of the complexity or simplicity of the method; what is required is a description of the nucleic acid itself. It is not sufficient to define DNA solely by its principal biological property, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any DNA with that biological property. Naming a type of material generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. When one is unable to envision the detailed constitution of a complex chemical compound having a particular function, such as a nucleic acid or protein, so as to distinguish it from other materials, as well as a method for obtaining it, conception has not been achieved until reduction to practice has occurred, i.e., until after the nucleic acid has been isolated. Thus, claiming all DNA's that achieve a result without defining what means will do so is not in compliance with the description requirement. Rather, it is an attempt to preempt the future before it has arrived. Also, where a claim purports to cover all nucleic acids that encode a specific protein and the specification discloses but a single DNA known to do so, the situation is analogous to a single means claim and does not meet the enablement requirement under para. 1 of §112. The court has also held that a claimed nucleic acid could meet the written description and enablement requirements if the nucleic acid were defined by a disclosed process found, after-the-fact, to produce the nucleic 

In the instant case Applicants only disclose that one macaque tissue sample (rh426-M) yielded a divergent AAV8-like isolate termed rh.74 that shares 93% sequence identity with AAV8. The nucleotide and amino acid sequences of the rh.74 capsid gene are respectively set out in SEQ ID NOs: 1 and 2 (paragraph [0068] of the published application. Additionally, in relation to the polynucleotide of SEQ ID NO:3, the Specification teaches a synthetic codon-optimized human alpha-sarcoglycan cDNA (hSCGA) of SEQ ID NO: 3 which was placed under the control of a muscle specific promoter (the truncated muscle creatine kinase promoter/enhancer). The construct also includes a chimeric intron to promote high level expression and a synthetic SV40 polyadenylation signal is used for efficient transcription termination. 

    PNG
    media_image1.png
    96
    613
    media_image1.png
    Greyscale

This expression cassette was inserted into a self-complementary (SC) AAV vector plasmid backbone to generate plasmid sc.tMCK.aSG shown in FIG. 3 (paragraph [0071] of the published application; Table 2). Moreover, the specification teaches the self-complementary (SC) AAV vector increased gene expression and express the protein product sooner than standard single-stranded AAV vectors because a small portion of one AAV inverted terminal repeat (ITR) was deleted paragraph ([0072] of the published application).  The final recombinant AAV vectors were produced by co-transfecting with an AAV helper plasmid rep2-cap rh.74 and an adenovirus helper plasmid, wherein plasmid rep2-cap rh.74 encodes the wild-type AAV2 rep 
It was well known in the art that that AAV infects many mammalian cells with alternative cell tropism allowing the possibility of targeting many different tissues in vivo. Post filing of Asokan et al., (2012; Molecular Therapy pp.699–708) reviews in Table 2 tissue tropisms and  biodistribution of AAV serotypes 1 through 9 in mouse models and their evaluation for clinical trials. Asokan et al., discloses, for example, that serotypes AAV1, AAV6, and AAV9 are preferentially used for cardiac and musculoskeletal transfer (page 701, col.1). In other examples, Asokan et al., discloses that while administration of AAV2 vectors encoding the cystic fibrosis transmembrane regulator failed to demonstrate any significant improvement in lung function in cystic fibrosis patients, AAV1 vectors mediate more efficient transgene expression following intratracheal delivery in a chimpanzee model (page 702; col. 2). It is also  limb girdle muscular dystrophies (LGMDs) cause weakness in the shoulder and pelvic girdle, with nearby muscles in the upper legs and arms sometimes also weakening with time. Weakness of the legs often appears before that of the arms.(paragraph [0006] of the published application). The practitioner in the art would readily understand that while the AAVrh.74 capsid shares 93% sequence identity with AAV8 (paragraph [0068]). However, there  is no evidence of record that other isolated AAV8 vectors could improve muscle function in a patient afflicted with limb girdle muscular dystrophy type 2D (LGMD 2D), let alone the capsid structure of different AAV serotypes. Indeed, the specification teaches that “AAVrh.74 delivered through the circulation is vastly superior to AAV1 and superior to AAV6 in transducing skeletal muscle via this route” (paragraph [0076]) of the published application). Therefore, both the specification and prior art provides sufficient guidance for one skilled in the art to make and use a recombinant adeno-associated virus comprising a AAVrh.74 capsid polynucleotide of SEQ ID NO:2. 
In relation claimed method of administration of the AAVrh.74.tMCK.hSGCA and transduction efficiency, wherein the method uses any mode of administration, the specification states, “benefits of a regional vascular approach include: lack of widespread dissemination of virus; safe passage of the virus directly to the targeted muscles; and transduction of multiple muscles in, for example, the leg.’ (paragraph [0075] of the published application). Moreover, in Example 6 the specification discloses specific delivery of AAVrh74.tMCK.hSGCA via the femoral artery to the quadriceps muscles of both legs of LGMD2D (alpha-sarcoglycan-deficient) patients (paragraph [0087]). Example 8 further describes the efficient expression of the AAVrh.74.CMV.eGFP construct via Isolated Whole Limb Re-Circulation (IWLRC) protocol throughout the major muscles of the lower limb. The specification is silent about any other route  Postdoc J. 2015 August ; 3(8): 1–12; page 3). Similar considerations apply administering AAV2 vectors by inhalation. Therefore, the skilled artisan would reasonably conclude that experimentation aimed at treating LGMD 2D  by  any mode of administration other than perfusing the vasculature of a limb with encapsidated AAV, would be unsuccessful, and as such unnecessary, improper, and undue. 
Thus, to the extent the claims fail to recite distinguishing features to commensurate with the level of guidance presented, the claims are not considered enabled.
Conclusion
Claims 24-30 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/Primary Examiner, Art Unit 1633